UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 2, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-22009 NEOMAGIC CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE 77-0344424 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2372-A Qume Drive, San Jose, California (Address of Principal Executive Offices) (Zip Code) (408) 428-9725 Registrant’s Telephone Number, Including Area Code Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨Accelerated Filer¨Non- Accelerated Filer¨Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x The number of shares of the Registrant’s Common Stock, $.001 par value, outstanding at June 10, 2010 was 64,832,354. NEOMAGIC CORPORATION FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION Item1. Financial Statements: Unaudited Condensed Consolidated Statements of OperationsThree months ended May 2, 2010 and May 3, 2009 1 Condensed Consolidated Balance SheetsMay2, 2010 (unaudited) and January31, 2010 2 Unaudited Condensed Consolidated Statements of Cash FlowsThree months ended May 2, 2010 and May 3, 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item1A. Risk Factors 20 Item 6. Exhibits 26 Signatures 28 Certifications Attached Part I. FINANCIAL INFORMATION Item1. Financial Statements NEOMAGIC CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended May 2, May 3, Net revenue $ $ Cost of revenue Gross profit Operating expenses: Research and development ) Sales, general and administrative Total operating expenses Operating loss ) ) Other income (expense), net: Interest income and other — 25 Gain from change in fair value of warrant liability 2 — Gain on debt forgiveness — 24 Loss before taxes ) ) Income tax provision — — Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited Condensed Consolidated Financial Statements. 1 NEOMAGIC CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) May 2, (unaudited) January 31, ASSETS Current assets: Cash and cash equivalents $ $ 31 Accounts receivable, less allowance for doubtful accounts of $0 at May 2, 2010 and January 31, 2010 96 Inventory, net 76 Prepaid deposits 5 5 Prepaid expenses 42 44 Total current assets $ $ Property, plant, and equipment 4 5 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued compensation and related benefits Income taxes payable 40 40 Warrant liability — 2 Other accruals Total current liabilities Commitments and contingencies (Note 10) Stockholders’ equity (deficit): Preferred stock, $.001 par value: Authorized shares—2,000,000 Issued and outstanding shares – none at May 2, 2010 and January 31, 2010 — — Common stock, $.001 par value: Authorized shares—200,000,000 Issued and outstanding shares – 64,832,354 at May 2, 2010 and 38,051,394 at January 31, 2010 65 38 Additional paid-in-capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these unaudited Condensed Consolidated Financial Statements. 2 NEOMAGIC CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended May 2, May 3, (in thousands) Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 1 — Decrease in patents payable — ) Gain from change in fair value on revaluation of warrant liability (2 ) — Gain on debt forgiveness — 24 Stock-based compensation 98 97 Changes in operating assets and liabilities: Accounts receivable 89 ) Inventory 34 17 Prepaid expenses 2 ) Accounts payable ) ) Accrued compensation and related benefits ) Other accruals 15 Net cash used in operating activities ) ) Financing activities Net proceeds from issuance of common stock — Net cash provided by financing activities — Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period 31 Cash and cash equivalents at end of period $ $ 43 The accompanying notes are an integral part of these unaudited Condensed Consolidated Financial Statements. 3 NEOMAGIC CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission and include the accounts of NeoMagic Corporation and its wholly owned subsidiaries (collectively “NeoMagic” or the “Company”). Certain information and footnote disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to such rules and regulations. In the opinion of the Company, the financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial position at May 2, 2010, and the operating results and cash flows for the three months ended May 2, 2010 and May 3, 2009. These financial statements and notes should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended January 31, 2010, included in the Company’s Form 10-K filed with the Securities and Exchange Commission on May 17, 2010. In February 2009, the Company’s subsidiaries discontinued business operations in Israel and India. In accordance with the guidance provided by ASC 810-10 and beginning with the third fiscal quarter of fiscal year 2010, we will no longer consolidate the financial statements of our previous subsidiaries in Israel and India. NeoMagic is not involved with any variable interest entities. Intercompany accounts and transactions have been eliminated. The Company does not believe its current cash and cash equivalents and investments will satisfy its projected cash requirements through the next twelve months and there exists substantial doubt about the Company’s ability to continue as a going concern. The audit report of our independent registered public accounting firm with respect to our fiscal year ended January 31, 2010, included an explanatory paragraph for a “going concern”. If the Company experiences a material shortfall versus its plan for fiscal 2011, it expects to take all appropriate actions to ensure the continuing operation of its business and to mitigate any negative impact on its cash position. The Company believes that it can take actions to generate cash by seeking funding from strategic partners, seeking further equity or debt financing from financial sources, and selling or licensing intellectual property. We cannot assure you that additional financing will be available on acceptable terms or at all. The adequacy of the Company’s resources will depend largely on its ability to complete additional financing and its success in re-establishing profitable operations and positive operating cash flows. The results of operations for the three months ended May 2, 2010 are not necessarily indicative of the results that may be expected for the year ending January 30, 2011. The Company’s fiscal year end is the last Sunday in January. The first fiscal quarters of 2011 and 2010 ended on May 2, 2010 and May 3, 2009, respectively. The Company’s quarters generally have 13 weeks. The first quarter of fiscal 2011 had 13 weeks and the first quarter of fiscal 2010 had 14 weeks. The Company’s fiscal years generally have 52 weeks. Fiscal year 2011 has 52 weeks and fiscal year 2010 had 53 weeks. 2. Stock-Based Compensation At May 2, 2010, the Company had several stock-based employee compensation plans, including stock option plans and an employee stock purchase plan. Stock options may be issued to directors, officers, employees and consultants (“Service Providers”) under the Company’s 2003 Stock Option Plan, as amended, Amended 1998 Stock Option Plan, and 1993 Stock Option Plan. The stock options generally vest over a four-year period, have a maturity of ten years from the issuance date, and have an exercise price equal to the closing price on the“pink sheets” of the common stock on the date of grant. Generally, unvested options are forfeited 30 to 90 days from the date a Service Provider ceases to be a Service Provider, or in the case of death or disability, the post-exercise period may extend for a period of up to 12 months. To cover the exercise of vested options, the Company issues new shares from its authorized but unissued share pool. At May 2, 2010, approximately 1,941,288, 148,921 and 2,800 shares of the Company’s registered common stock were reserved for issuance under the 2003 Stock Option Plan, Amended 1998 Stock Option Plan, and 1993 Stock Option Plan, respectively. 4 In accordance with the 2003 Stock Plan (the “2003 Plan”), the Board of Directors may grant nonstatutory stock options and stock purchase rights to employees, consultants and directors. Incentive stock options may be granted only to employees. The 2003 Plan terminates in 2013. The Board of Directors determines vesting provisions for stock purchase rights and options granted under the 2003 Plan. Stock options expire no later than ten years from the date of grant. Generally stock options vest over a period of four years when granted to new employees. In the event of voluntary or involuntary termination of employment with the Company for any reason, with or without cause, all unvested options are forfeited and all vested options must be exercised within a 90-day period or as set forth in the option agreement, or they are forfeited. Certain of the options and stock purchase rights are exercisable immediately upon grant. However, common shares issued on exercise of options before vesting are subject to repurchase by the Company. As of May 2, 2010, no shares of common stock were subject to this repurchase provision. Other options granted under the 2003 Plan are exercisable during their term in accordance with the vesting schedules set forth in the option agreement. On April 22, 2010, the Company filed a preliminary information statement, Notice Of Action By Written Consent Of Stockholders.The purpose of the Notice and the accompanying Information Statement was to notify stockholders that our stockholders holding shares of our common stock representing a majority of the voting power of NeoMagic Corporation, approved by written consent on April 15, 2010:(1) An amendment to Article 4 of our Restated Certificate of Incorporation, as amended, to increase the number of shares of Common Stock (“Shares”) that we are authorized to issue from one hundred million (100,000,000) shares to two hundred million (200,000,000) shares; and (2) An amendment to (i) Item 3 of our 2003 Stock Plan, as amended July 12, 2007 (the “Plan”), to increase the maximum aggregate number of Shares that may be optioned and sold under the Plan from 2,128,411 to twenty million (20,000,000), and (ii) Item 6(c) of the Plan to increase the maximum number of Shares subject to options that may be granted to a Service Provider, in any fiscal year of the Company, from four hundred thousand (400,000) to no more than five million (5,000,000) Shares, except, that in connection with his or her initial service, a Service Provider may be granted options to purchase up to an additional two hundred thousand (200,000) Shares, which will not count against the limit set forth above. Subsequent to our first quarter ended May 2, 2010, we filed a Definitive Information Statement on May 11, 2010, and completed the mailing to stockholders of record as of March 18, 2010. Under the 1998 Nonstatutory Stock Option Plan (the “1998 Plan”), the Board of Directors may grant nonstatutory stock options to employees, consultants and officers. The 1998 Plan terminated automatically in June 2008. No additional options may be granted under the 1998 Plan. Under the 1993 Stock Plan (the “1993 Plan”), the Board of Directors may grant incentive stock options to employees and nonstatutory stock options and stock purchase rights to employees, consultants and directors. The 1993 Plan terminated as to future grants in September 2003. The Board of Directors determined vesting provisions for stock purchase rights and options granted under the 1993 Plan. Stock options expire no later than ten years from the date of grant. Generally stock options vest over a period of four years when granted to new employees. In the event of voluntary or involuntary termination of employment with the Company for any reason, with or without cause, all unvested options are forfeited and all vested options must be exercised within a 90-day period or as set forth in the option agreement, or they are forfeited. Certain of the options and stock purchase rights are exercisable immediately upon grant. However, common shares issued on exercise of options before vesting are subject to repurchase by the Company. As of May 2, 2010, no shares of common stock were subject to this repurchase provision. Other options granted under the 1993 Plan are exercisable during their term in accordance with the vesting schedules set forth in the option agreement. Stock Compensation Expense Stock-based compensation expense, recorded in cost of revenues, research and development expenses, and sales and general and administrative expenses, represents the amortization of the fair value of share-based payments made to employees, members of our board of directors and other service providers in the form of stock options and purchases under the employee stock purchase plan, as we adopted the provision of ASC 718, “Share-Based Payment”, on the first day of fiscal 2007. The fair value of stock options granted and rights granted to purchase our common stock under the employee stock purchase plan is recognized as expense over the requisite service period. 5 The following table shows total stock-based compensation expense included in the accompanying Consolidated Condensed Financial Statements for the three months ended May 2, 2010 and May 3, 2009. May 2, May 3, Cost of revenue $ 5 $ 4 Research and development — 3 Selling, general and administrative 93 90 Total $ 98 $ 97 For the three months ended May 2, 2010 and May 3, 2009, the total compensation cost related to unvested stock-based awards granted to employees under the stock option plans but not yet recognized was approximately $204 thousand and $542 thousand, respectively, after estimated forfeitures. The cost will be recognized on a straight-line basis over an estimated weighted average period of approximately 1.36 years and 2.11 years for the three months ended May 2, 2010 and May 3, 2009, respectively, for stock options and will be adjusted if necessary in subsequent periods if actual forfeitures differ from those estimates.There was no outstanding compensation cost related to options to purchase common shares under the ESPP for the three months ended May 2, 2010 and May 3, 2009 as the ESPP was suspended in July 2008. There were no net cash proceeds from the sales of common stock under employee stock purchase and stock option plans for the three months ended May 2, 2010 and May 3, 2009. No income tax benefit was realized from the sales of common stock under employee stock purchase and stock option plans during the three months ended May 2, 2010 and May 3, 2009. The Company presents excess tax benefits from the exercise of stock options, if any, as financing cash flows rather than operating cash flows. Determining Fair Value Valuation and amortization method – The Company estimates the fair value using a Black-Scholes option pricing formula and a single option award approach. This fair value is then amortized ratably over the requisite service periods of the awards, which is generally the vesting period. Expected term—The Company’s expected term represents the period that the Company’s stock-based awards are expected to be outstanding. The expected term for our first fiscal quarter ended May 2, 2010 is based upon historical review. Expected Volatility – The Company’s expected volatility for the quarter ended May 2, 2010 is computed based on the Company’s historical stock price volatility. The Company believes historical volatility to be the best estimate of future volatility and noted no unusual events that might indicate that historical volatility would not be representative of future volatility. Risk-Free Interest Rate—The risk-free interest rate used in the Black-Scholes option valuation method is based on the implied yield currently available on U.S. Treasury zero-coupon issues with a remaining term equal to the expected term of the option. Expected Dividend—The dividend yield reflects that the Company has never paid any cash dividends and has no intention to pay dividends in the foreseeable future. Estimated Forfeiture – The estimated forfeiture rate was based on an analysis of the Company’s historical forfeiture rates. We determined that no forfeiture was anticipated for those options granted for the quarter ended May 2, 2010.The estimated average forfeiture rate for the quarter ended May 3, 2009 was 93.8% based on historical forfeiture experience. In the three months ended May 2, 2010 and May 3, 2009, respectively, the fair value of each option grant was estimated on the date of grant using the Black-Scholes option valuation model and the ratable attribution approach using a dividend yield of 0% and the following weighted average assumptions:For the quarter ended May 2, 2010, there were 415,000 non-qualified options granted.For the quarter ended May 3, 2009 there were no stock options granted. 6 Option Plans Three months ended May 2, May 3, Risk-free interest rates % — % Volatility — Expected life of option in years — Our Board of Directors temporarily suspended the ESPP program in July 2008.Subsequently, no additional grants have been made to the ESPP program. Stock Options and Awards Activities The following is a summary of the Company’s stock option activity under the stock option plans as of May 2, 2010 and related information: Shares Weighted Average Exercise Price (per share) Weighted Average Remaining Contractual Term (in Years) Aggregate Intrinsic Value (inthousands) Outstanding at January 31, 2010 $ Granted $ Exercised — $ — Forfeitures and cancellations — $ — Outstanding at May 2, 2010 $ $ 18 Vested and Expected to Vest at May 2, 2010 $ $ 18 Exercisable at May 2, 2010 $ $ 8 The aggregate intrinsic value in the table above represents the total pretax intrinsic value, based on the Company’s closing stock price of $0.10 per share at April 30, 2010, the last market day of our fiscal quarter ended May 2, 2010, which would have been received by option holders had all option holders exercised their options that were in-the-money as of that date. There were 210,832 in-the-money options exercisable as of May 2, 2010.There were no in-the-money options exercisable as of May 3, 2009. 7 The exercise prices for options outstanding and exercisable as of May 2, 2010 and their weighted average remaining contractual lives were as follows: Outstanding Exercisable Rangeof Exercise Prices Shares Outstanding Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price (per share) (inthousands) (inyears) (pershare) (inthousands) (pershare) $
